                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     ANTHONY A. JAMES,                                  Case No. 18-cv-07130-SI
                                   6                    Plaintiff,
                                                                                            ORDER GRANTING DEFENDANT'S
                                   7               v.                                       MOTION TO DISMISS AND
                                                                                            CONTINUING CASE MANAGEMENT
                                   8     TEMPUR SEALY INTERNATIONAL,                        CONFERENCE
                                         INC.,
                                   9                                                        Re: Dkt. Nos. 36, 38
                                                        Defendant.
                                  10

                                  11

                                  12          On April 5, 2019, the Court held a hearing on defendant’s motion to dismiss the amended
Northern District of California
 United States District Court




                                  13   complaint. For the reasons stated below, the Court GRANTS defendant’s motion to dismiss, without

                                  14   leave to amend Claims 3 and 4. The Court will give plaintiff one more chance to amend his

                                  15   complaint.

                                  16          Separately, the Court will sua sponte (on its own motion) issue an order referring plaintiff to

                                  17   appointment of pro bono (free) legal counsel. Plaintiff should be aware that he will be receiving a

                                  18   phone call from the Legal Help Desk about locating him an attorney. Because it will take some

                                  19   time for counsel to be appointed, plaintiff need take no action at this time. Plaintiff’s second

                                  20   amended complaint shall be due no later than four weeks after the Court issues an order appointing

                                  21   counsel.

                                  22          The Court CONTINUES the case management conference set for April 19, 2019, to June

                                  23   14, 2019.

                                  24

                                  25                                            BACKGROUND
                                              Plaintiff Anthony Alexander James, who is representing himself pro se, filed this lawsuit
                                  26
                                       against defendant Tempur Sealy International, Inc. (“Tempur Sealy”) in Contra Costa County
                                  27
                                       Superior Court on October 22, 2018. Defendant removed the case to this Court on November 23,
                                  28
                                   1   2018, on the basis of diversity jurisdiction. Dkt. No. 1. For purposes of this motion to dismiss, the

                                   2   Court treats as true plaintiff’s allegations in the amended complaint.1

                                   3          Plaintiff states that he began working for Tempur Sealy in March 2011 as a Class A driver,

                                   4   delivering mattresses to customers such as Macy’s, Sears, and JC Penney’s. Id. ¶¶ 10, 14. He had

                                   5   prior experience as a senior driver for a company called High Mountain. Id. ¶ 10. He has fourteen

                                   6   years of experience driving Class A tractor trailers. Id. ¶ 9.

                                   7          On March 21, 2016, plaintiff logged into the Tempur Sealy electronic system log three

                                   8   minutes early, but the system kicked out a warning that he had logged in too early. 2 Id. ¶ 18.

                                   9   Plaintiff tried to log back out and log back in five to ten minutes later without moving the truck, but

                                  10   the system would not let him do so. Id. By way of background, plaintiff explains that in 2015

                                  11   Tempur Sealy switched from a paper log to electronic log system and that the electronic system had

                                  12   a lot of glitches that a manager would need to manually correct and then reset the computer. Id.
Northern District of California
 United States District Court




                                  13   ¶¶ 15-16. At this point, plaintiff called and texted his manager, Lester Sequeira, “to see what he

                                  14   want[ed] him to do because usually in these situations the manager would reset the computer for the

                                  15   driver,” but his manager didn’t respond. Id. ¶ 19. Plaintiff then “proceeded on with the job on paper

                                  16   log” and “kept driving [and] making deliveries for the day.” Id. ¶ 20. He also made deliveries the

                                  17   next day on March 22, 2016. Id. At the end of the day on March 22, 2016, plaintiff’s manager

                                  18   called and said plaintiff needed to meet with the Human Resources manager and his union shop

                                  19   steward “for a violation for clocking in three minutes early [in] violation [of] the ten hour rest rule.”

                                  20   Id. “At the meeting [plaintiff] was told he would be suspended for two days and the matter would

                                  21   be under investigation.” Id. ¶ 21. “Two days pass[ed] and the company left [plaintiff] out of work

                                  22   for one month.” Id. Plaintiff contacted his senior rep union manager, Ulises Vergara, to file a

                                  23   grievance but “[n]o one responded back to [plaintiff].” Id.

                                  24

                                  25
                                              1
                                                 On February 8, 2019, plaintiff filed an “Amendment to Complaint” (Dkt. No. 30,
                                       hereinafter “Am. Compl.”) rather than an amended complaint. The Court reads this document and
                                  26   the original complaint together as constituting the “amended complaint.” See Dkt. Nos. 1-1
                                       (“Compl.”), 30.
                                  27          2
                                                Defendant explains that Department of Transportation regulations require that drivers “may
                                  28   not drive without first taking 10 consecutive hours off duty[.]” See Dkt. No. 10-1 at 2 & n.3 (quoting
                                       49 C.F.R. § 395.3).
                                                                                         2
                                   1           On April 22, 2016, “[plaintiff] was called by Lester Sequeira to sign [his] termination

                                   2   papers.[3] In the meeting [plaintiff] noticed that the company had add[ed] two more additional

                                   3   suspensions that [plaintiff] wasn’t not [sic] aware of[;] [plaintiff] wasn’t never [sic] suspended

                                   4   within a year, two times.” Id. ¶ 22. A few days later plaintiff reached out to senior rep union

                                   5   manager Vergara to request his personnel files and to file a grievance “[b]ecause [plaintiff] was

                                   6   never suspended two times in a year.” Id. ¶ 23. About four months later,4 Vergara responded with

                                   7   a letter “saying that [plaintiff] was suspended, on December 14, 2015 for two days, and suspended

                                   8   on December 14 [sic], 2015 for three days, and on January 25, 2016 for two days, and since

                                   9   [plaintiff] had three one-day suspension[s] in a rolling 12-month period” he would be terminated

                                  10   pursuant to the Tempur Sealy driver manual, section 1.07.5 Id. ¶ 24. Plaintiff alleges that in light

                                  11   of the information about the third suspension on January 25, 2016, “the union didn’t want to meet

                                  12   with [plaintiff] for arbitration” or to review his personnel files. Id. ¶ 25.
Northern District of California
 United States District Court




                                  13           Around May 25, 2016, plaintiff filed a complaint with the National Labor Relations Board

                                  14   (NLRB) “against labor organization IUE-communication Workers of America, Local 89262 for not

                                  15   communicating with the plaintiff, and for not showing plaintiff personal files.” Am. Compl. ¶ 4.

                                  16   On July 6, 2016, plaintiff and union attorney Kate Hallward and union representative Vergara held

                                  17   a meeting to go over plaintiff’s personnel files. Id. ¶ 5. They discovered that in his files “was a lot

                                  18   of forgery presented on a couple of suspensions” that plaintiff and his union rep were not aware of.

                                  19   Id.; see also Compl. ¶ 27 (alleging that in August 2016, plaintiff and Vergara discovered that the

                                  20   suspensions on December 14 and 15, 2015, and on January 25, 2016, were “sign[ed] by someone

                                  21

                                  22           3
                                               In the amended complaint, plaintiff states that he was terminated on April 22, 2016. Am.
                                  23   Compl. ¶ 2. At the motion to dismiss hearing on January 11, 2019, plaintiff said he was terminated
                                       on March 23, 2016, and that the negotiated reinstatement failed in September 2016. The difference
                                  24   between those dates does not change the Court’s decision in today’s Order.
                                               4
                                  25            The timelines here are somewhat unclear. In the complaint, plaintiff said his union did
                                       not communicate with him for four months. In the amended complaint, he says he had a meeting
                                  26   with his union on July 6, 2016. Again, the difference between these timelines does not change the
                                       Court’s decision in today’s Order.
                                  27           5
                                                 Elsewhere in the complaint, and in the exhibits attached to the complaint, plaintiff clarifies
                                  28   that the dates of his alleged suspensions were December 14, 2015; December 15, 2015; and January
                                       25, 2016. See Compl. ¶ 20.
                                                                                         3
                                   1   other than [plaintiff], someone working for the company, and that [plaintiff’s] name was forge[d]

                                   2   on the documents that the company indicated he was suspended on, falsifying documents [and]

                                   3   faking like [plaintiff] signed them”). Moreover, the company’s contract states that a union witness

                                   4   has to sign off on any disciplinary action and no union witness representative had signed these

                                   5   suspensions. Compl. ¶ 27. Plaintiff states, “For non-African American[s] the procedures w[ere]

                                   6   followed. Defendant broke the protocol and procedures for plaintiff, by forg[ing] the plaintiff[’s]

                                   7   signature.” Id. ¶ 47. Plaintiff states that for the days the company claimed plaintiff was suspended,

                                   8   he has proof of bank statements showing direct deposits that he worked the whole week, more than

                                   9   forty hours per week on each paycheck, as well as child support statements showing that payments

                                  10   were taken out of his checks for those weeks he was supposed to have been suspended. Id. ¶ 29.

                                  11          On September 2, 2016, “the company came to agreement and was supposed to remove [the]

                                  12   December 14, 2015[,] December 15, 2015[,] and January 25, 2016 suspension[s] from [plaintiff’s]
Northern District of California
 United States District Court




                                  13   files . . . .” Am. Compl. ¶ 6. Plaintiff explained at the hearings that defendant and his union had

                                  14   negotiated for his reinstatement on the condition that he take a drug test. The next day, plaintiff

                                  15   received a text from the HR manager telling him to go take a drug test, but “[plaintiff] had [al]ready

                                  16   told [his] Union rep [he] can’t start[] until September 11, 2016 and I can take [the] drug test the

                                  17   begin[ning] of that week.” Id. ¶ 7. On September 6, 2016, plaintiff’s union rep told him to go take

                                  18   a drug test. Id. ¶ 8. Plaintiff went to the “U.S Health works Medical Group,” but states that “the

                                  19   company wouldn’t authorize the drug test.” Id. On September 8, 2016, plaintiff returned to the

                                  20   clinic and “the company said that they were suspicious about [plaintiff] . . . and want a hair test, and

                                  21   [plaintiff] disagreed because that wasn’t part of the agreement.” Id. ¶ 9.

                                  22          On November 4, 2016, plaintiff’s union told him that they would go to arbitration for him

                                  23   “around December 2016 or January 2017,” but the union never did. Id. ¶ 10. In the middle of

                                  24   November 2016, “the Union tr[ied] to buy [plaintiff] out of the deal for $10,000.” Id. ¶ 11. Plaintiff

                                  25   refused the deal and did not hear from the union again. Id. On November 28, 2016, plaintiff filed

                                  26   a complaint against Tempur Sealy with the California Department of Fair Employment and Housing

                                  27   (“DFEH”). He received a right-to-sue letter on February 28, 2018. Id. ¶¶ 13-14. Plaintiff sued

                                  28   Tempur Sealy in state court on October 22, 2018. Id. ¶ 14.
                                                                                          4
                                   1           The original complaint states four causes of action: (1) “wrongful termination in violation

                                   2   of public policy;” (2) “breach of contract U.S. code 6503;” (3) “fraud;” and (4) “retaliation in

                                   3   violation of FEHA [California’s Fair Employment and Housing Act], Gov’t code 12940 et seq.”

                                   4           On January 11, 2019, the Court held a hearing on defendant’s motion to dismiss and issued

                                   5   an order granting the motion. The Court dismissed the first and second causes of action without

                                   6   leave to amend because the two-year and six-month statutes of limitations had expired.6 Order

                                   7   Granting Mot. To Dismiss at 6-8 (“Order”) (Dkt. No. 27). The Court dismissed the third and fourth

                                   8   causes of action with leave to amend due to a failure to allege required elements of the claims. Id.

                                   9   at 8-12. The Court gave instructions on what plaintiff needed to include in his amended complaint

                                  10   in order to fix his claims. Id. at 9-10. In response, plaintiff filed an amended complaint on February

                                  11   8, 2019. Dkt. No. 30.

                                  12           On February 22, 2019, defendant filed a motion to dismiss the amended complaint. Dkt.
Northern District of California
 United States District Court




                                  13   No. 36. Plaintiff filed his opposition late, on March 26, 2019. See Dkt. No. 38.7 Defendant filed

                                  14   no reply brief. This matter came on for hearing on April 5, 2019.

                                  15

                                  16                                           LEGAL STANDARD

                                  17           Under Federal Rule of Civil Procedure 12(b)(6), a district court must dismiss a complaint if

                                  18   it fails to state a claim upon which relief can be granted. To survive a Rule 12(b)(6) motion to

                                  19   dismiss, the plaintiff must allege “enough facts to state a claim to relief that is plausible on its face.”

                                  20   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). This “facial plausibility” standard requires

                                  21   the plaintiff to allege facts that add up to “more than a sheer possibility that a defendant has acted

                                  22   unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While courts do not require “heightened

                                  23

                                  24           6
                                                 Regarding the second cause of action, the Court stated that “plaintiff’s citation to 41 U.S.C.
                                  25   § 6503 is misplaced” and that the proper cause of action “must be brought under § 301 of the Labor
                                       Management Relations Act, 29 U.S.C. § 185,” also known as a § 301 hybrid action, where the
                                  26   plaintiff usually sues the employer for unfairly treating the employee in violation of the labor
                                       contract and sues the union for violating its duty of fair representation. Order at 6-8.
                                  27

                                  28           The Court GRANTS plaintiff’s motion for an extension of time to file his opposition brief
                                               7

                                       and accepts the late-filed brief. See Dkt. No. 39.
                                                                                          5
                                   1   fact pleading of specifics,” a plaintiff must allege facts sufficient to “raise a right to relief above the

                                   2   speculative level.” Twombly, 550 U.S. at 544, 555.

                                   3           In deciding whether the plaintiff has stated a claim upon which relief can be granted, the

                                   4   court must assume that the plaintiff’s allegations are true and must draw all reasonable inferences

                                   5   in the plaintiff’s favor. See Usher v. City of Los Angeles, 828 F.2d 556, 561 (9th Cir. 1987).

                                   6   However, the court is not required to accept as true “allegations that are merely conclusory,

                                   7   unwarranted deductions of fact, or unreasonable inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d

                                   8   1049, 1055 (9th Cir. 2008).

                                   9           If the court dismisses the complaint, it must then decide whether to grant leave to amend.

                                  10   The Ninth Circuit has “repeatedly held that a district court should grant leave to amend even if no

                                  11   request to amend the pleading was made, unless it determines that the pleading could not possibly

                                  12   be cured by the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000)
Northern District of California
 United States District Court




                                  13   (citations and internal quotation marks omitted).

                                  14           Pro se pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d

                                  15   696, 699 (9th Cir. 1988).

                                  16

                                  17                                                DISCUSSION

                                  18           Defendant moves to dismiss the amended complaint, arguing that plaintiff has alleged facts

                                  19   for only one of five elements of fraud and has failed to allege facts for two elements of retaliation,

                                  20   and that therefore plaintiff’s amended complaint should be dismissed. Dkt. No. 36 at 3-5.

                                  21

                                  22   I.      Wrongful Termination and Section 301 Hybrid Claim

                                  23           In its prior order, the Court dismissed plaintiff’s first and second causes of action, for

                                  24   wrongful termination in violation of public policy and for breach of contract (which the Court

                                  25   interpreted as a § 301 hybrid claim) because they were not filed within the required time limits.

                                  26   Order at 6-8. The Court dismissed these claims without leave to amend, meaning that plaintiff

                                  27   could not bring these claims again in his amended complaint. Plaintiff has provided no new

                                  28   information in the amended complaint that would change the Court’s ruling on these two claims,
                                                                                           6
                                   1   and so plaintiff’s first and second causes of action remain DISMISSED.

                                   2

                                   3   II.     Fraud

                                   4           To successfully plead a claim of fraud, a plaintiff must “state with particularity the

                                   5   circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b). The five elements of fraud under

                                   6   California law are: (1) misrepresentation of a material fact (consisting of false representation,

                                   7   concealment, or nondisclosure); (2) knowledge of falsity; (3) intent to deceive and induce reliance;

                                   8   (4) justifiable reliance on the misrepresentation; and (5) resulting damage. City of Atascadero v.

                                   9   Merrill Lynch, Pierce, Fenner & Smith, Inc., 68 Cal. App. 4th 445, 448-49 (1998).

                                  10           Plaintiff’s case still suffers from the problems the Court identified in its first order granting

                                  11   defendant’s motion to dismiss. See Order at 8-9. In that order, the Court explained:

                                  12           In any future amended complaint, plaintiff should allege (1) the material
Northern District of California
 United States District Court




                                               misrepresentations of fact defendant made to plaintiff; (2) facts that show
                                  13           defendant knew these misrepresentations were false; (3) facts that show
                                               defendant intended to deceive and induce plaintiff; (4) that plaintiff justifiably
                                  14           relied on the misrepresentations and acted accordingly; and (5) the resulting
                                               damages.
                                  15

                                  16   Id. at 9.

                                  17           Although plaintiff alleges defendant made misrepresentations by forging his signature and

                                  18   adding three suspensions to his record, he does not allege the remaining four elements of fraud. In

                                  19   particular, plaintiff has not shown that he relied on the misrepresentation and that he was damaged

                                  20   from such reliance. When plaintiff first learned of the suspensions, he reached out to his senior rep

                                  21   manager because he believed he “was never suspended two times in a year.” Compl. ¶ 23. Plaintiff

                                  22   was not deceived into thinking the suspensions were real. Instead of relying on the suspension

                                  23   record, he challenged it. To prove a fraud claim, plaintiff must show that defendant induced

                                  24   plaintiff’s action to his detriment. City of Atascadero, 68 Cal. App. 4th at 449. Plaintiff has failed

                                  25   to allege such elements here.

                                  26           The Court previously granted plaintiff leave to amend his complaint with instructions on the

                                  27   missing elements for fraud. Because plaintiff has still failed to alleged facts for all of the elements

                                  28   of fraud, this cause of action is DISMISSED without leave to amend.
                                                                                          7
                                   1

                                   2   III.   Retaliation in Violation of FEHA

                                   3          To allege a prima facie case of retaliation under California’s Fair Employment and Housing

                                   4   Act (FEHA), a plaintiff must show: (1) involvement in protected activity opposing an unlawful

                                   5   employment practice, (2) an adverse employment action, and (3) a causal link between the protected

                                   6   activity and the adverse action. Yanowitz v. L’Oreal USA, Inc., 36 Cal. 4th 1028, 1042 (2005);

                                   7   Freitag v. Ayers, 468 F.3d 528, 541 (9th Cir. 2006).

                                   8          Plaintiff may show he was involved in protected activity by showing that he complained or

                                   9   opposed “conduct that [he] reasonably believe[d] to be discriminatory.” Gardner v. City of

                                  10   Berkeley, 838 F. Supp. 2d 910, 925 (N.D. Cal. 2012) (citing Yanowitz, 36 Cal. 4th at 1047). To

                                  11   prove an adverse employment action, plaintiff “must demonstrate that he [] has been subjected to

                                  12   an adverse employment action that materially affects the terms, conditions, or privileges of
Northern District of California
 United States District Court




                                  13   employment, rather than simply that [he] has been subjected to an adverse action or treatment that

                                  14   reasonably would deter an employee from engaging in the protected activity.” Yanowitz, 36 Cal.

                                  15   4th at 1051. The third element of retaliation is a causal link between the protected activity and

                                  16   adverse employment action. Thus, the adverse action must come after the protected activity.

                                  17          In its last order, the Court dismissed plaintiff’s claim for retaliation with leave to amend.

                                  18   The Court explained:

                                  19          If plaintiff chooses to amend, he needs to state facts showing: (1) that he was
                                              involved in protected activity opposing an unlawful employment practice and
                                  20          identify what part of FEHA makes that employment practice unlawful; (2) what
                                              the adverse employment action was; and (3) the causal link between the
                                  21          protected activity and the adverse action. To the best of his ability, he should
                                              provide clear timelines for when all of these events happened.
                                  22
                                       Order at 10.
                                  23
                                              Plaintiff has not alleged any protected activity prior to his termination. Therefore, his
                                  24
                                       termination cannot be an adverse employment action for purposes of a retaliation claim. Here,
                                  25
                                       plaintiff was terminated in March or April of 2016. A few days after April 22, 2016, plaintiff
                                  26
                                       contacted his union rep to file a grievance against defendant. Compl. ¶ 22. Plaintiff filed a
                                  27
                                       complaint with the NLRB in May 2016. Am. Compl. ¶ 4. On September 2, 2016, he and defendant
                                  28
                                                                                        8
                                   1   came to an agreement to remove three suspensions from his record. Id. ¶ 6. On September 8, 2016,

                                   2   defendant required plaintiff to take a hair follicle drug test. Id. ¶ 9. On November 28, 2016, plaintiff

                                   3   filed a complaint with the DFEH. Id. ¶ 12. Under this timeline, plaintiff does not allege that he

                                   4   engaged in protected activity, complaining or opposing conduct that he reasonably believed to be

                                   5   discriminatory, before his termination.

                                   6          After two attempts at stating a claim, plaintiff has failed to allege the elements for retaliation.

                                   7   Accordingly, plaintiff’s retaliation claim is DISMISSED without leave to amend.

                                   8

                                   9   IV.    FEHA Claim of Race Discrimination

                                  10          In various ways in this case, plaintiff has stated that defendant discriminated against him due

                                  11   to his race. He stated this in a paragraph of his complaint. See Compl. ¶ 47 (“Defendant ha[s] a

                                  12   protocol to follow when disciplinary actions are brought up. For non-African American[s] the
Northern District of California
 United States District Court




                                  13   procedures w[ere] followed. Defendant broke the protocol and procedures for plaintiff, by forg[ing]

                                  14   the plaintiff[’s] signature.”). He stated this in his filings with the DFEH. Def.’s Req. for Jud. Not.,

                                  15   Ex. A, C (Dkt. No. 10-6). And he stated this at the hearing on April 5, 2019. At the hearing on

                                  16   April 5, 2019, plaintiff stated that when defendant disciplined non-African American drivers, it

                                  17   followed the company protocols, but that when it disciplined African American drivers such as

                                  18   himself, defendant did not follow the protocols. He states that he never went through the proper

                                  19   procedures for being suspended (in particular by having a union rep sign off on the suspension), but

                                  20   that defendant followed those procedures for non-African Americans.

                                  21          Plaintiff has not so far brought a claim of race discrimination under FEHA (or under any

                                  22   other law) in this lawsuit. However, given that plaintiff is representing himself pro se and has

                                  23   presented in his papers and in court the allegations that could potentially support such a claim, the

                                  24   Court will give plaintiff one last chance to amend his complaint. If plaintiff wants to bring a

                                  25   race discrimination claim under FEHA in this lawsuit, plaintiff should allege facts showing

                                  26   that: (1) he is a member of a protected class, such as being African American, (2) he was

                                  27   qualified for his position, (3) he suffered an adverse employment action, and (4) “similarly

                                  28   situated individuals outside his protected class were treated more favorably, or other
                                                                                          9
                                   1   circumstances surrounding the adverse employment action give rise to an inference of

                                   2   discrimination.” See Fonseca v. Sysco Food Servs. of Arizona, Inc., 374 F.3d 840, 847 (9th Cir.

                                   3   2004) (explaining elements of prima facie case of discrimination under Title VII) (citations omitted);

                                   4   see also Metoyer v. Chassman, 504 F.3d 919, 941 (9th Cir. 2007) (“California courts apply the Title

                                   5   VII framework to claims brought under FEHA.”), abrogated on other grounds by Nat’l Assoc. of

                                   6   African Am.-Owned Media v. Charter Commc’ns, Inc., 915 F.3d 617 (9th Cir. 2019).

                                   7

                                   8                                             CONCLUSION

                                   9          The Court GRANTS defendant’s motion to dismiss the amended complaint and DISMISSES

                                  10   the third and fourth causes of action without leave to amend. The Court will give plaintiff the

                                  11   opportunity to amend his complaint to state a claim of race discrimination. As was noted at the

                                  12   beginning of this order, plaintiff will be receiving a phone call from the Legal Help Desk about
Northern District of California
 United States District Court




                                  13   locating him an attorney. Because it will take some time for counsel to be appointed, plaintiff

                                  14   need take no action at this time. Plaintiff’s second amended complaint is due no later than

                                  15   four weeks after the Court issues an order appointing counsel.

                                  16          The case management conference set for April 19, 2019, is CONTINUED to June 14_,

                                  17   2019. Counsel shall file a joint case management statement one week before the conference.

                                  18
                                  19          IT IS SO ORDERED.

                                  20   Dated: April 15, 2019

                                  21                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  22                                                    United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        10
